Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1, 5-9 and 12 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Action Summary
	Claims 1, 5, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (WO 2015/025936) of record, Sasaki (EGFR exon 20 insertion mutation in Japanses lung cancer, Lung Cancer (2007) 58, 324—328) both are of record and in view of Ellison (EGFR mutation testing in lung cancer: a review of available methods and their use for analysis of tumour tissue and cytology samples, J Clin Pathol 2013;66:79–89) is maintained with modification due to applicants amendment of claims.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (WO 2015/025936 (now U.S. Patent 9,650,380)) of record, Sasaki (EGFR exon 20 insertion mutation in Japanses lung cancer, Lung Cancer (2007) 58, 324—328) as s 1-5, 9 and 12 above, and further in view of Oxnard (Natural history and molecular characteristics of lung cancers harboring EGFR exon 20 insertions, Thorac Oncol. 2013 February ; 8(2): 179–184) all are of record is maintained with modification due to applicants amendment of claims.

	Claims 1, 5-9 and12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,650,386 is maintained.

	

Response to Arguments
	Applicants again argue that Uno does not teach the use of the compounds on tumors with an EGFR exon 20 mutation.  This argument has been fully considered but has not been found persuasive. Uno teaches the following compounds at a dose effective for inhibiting EFGR in a mammal with cancerous tumor (claims 13-15): S)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)acrylamide; (claim 6),  (S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8), (S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7), and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide, or a salt thereof (claim 6).  Uno teaches in the background that EGFR is one of the oncogenes, and amplification of the EGFR gene and high expression or mutation of its protein are seen in various cancer types such as head and lung cancer, ovarian cancer, renal cancer, bladder cancer, skin cancer, and brain tumor. And Sasaki teaches Mutations of the epidermal growth factor receptor (EGFR) gene have been reported in non-small cell lung cancer (NSCLC), especially in female, never smoker patients with adenocarcinoma. Sasaki teaches that the exon 20 EGFR mutation statuses in 322 surgically treated non-small cell lung cancer cases.  It would have been obvious to one of ordinary skills in the art that upon administering one of the compounds selected from the group consisting of:  (S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8), (S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7) and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide, to treat lung cancer, one of ordinary skills would have had to identify the subject of having lung cancer.  One would have been motivated to identify said patient because It is known that in determination of lung cancer with the presence or absence of EGFR mutations of kinase domains was analyzed by direct sequences. EGFR insertion mutations at exon 20 were found from 7 of 322 (2.17%) lung cancer patients as disclosed by Sasaki. Therefore, taken the cited art, it would have been obvious to identify a subject that has lung cancer with EGRF mutation and administer an EGRF compound inhibitor since it is known that S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8), (S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7) and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide 

Applicants again argue that Sasaki does not support the conclusion of the Office action that one would have been motivated to employ an EGFR compound in an exon 20 insertion.  This argument has been fully considered but has not been found persuasive.  Sasaki teaches Mutations of the epidermal growth factor receptor (EGFR) gene have been reported in non-small cell lung cancer (NSCLC), especially in female, never smoker patients with adenocarcinoma. Sasaki teaches that the exon 20 EGFR mutation statuses in 322 surgically treated non-small cell lung cancer cases.  And Uno teaches the following compounds at a dose effective for inhibiting EFGR in a mammal with cancerous tumor (claims 13-15): S)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)acrylamide; (claim 6),  (S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8), (S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7), and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide, or a salt thereof (claim 6).  Uno teaches in the background that EGFR is one of the oncogenes, and amplification of the EGFR gene and high expression or mutation of its protein are seen in various cancer types such as head and neck cancer, breast cancer, colorectal cancer, esophagus cancer, pancreatic cancer, lung cancer, ovarian cancer, renal cancer, bladder cancer, skin cancer, and brain tumor.  It would have been obvious to administer lung cancer as taught by Uno with a reasonable expectation of success absence evidence to the contrary.
Applicants again assert unexpected advantage of excellent selectivity against wild type EFGR as shown in Examples 1 to 3 and table 1.  This argument has been fully considered but has not been found persuasive.  Examples 1 to 3 simple evaluate of cell Growth Inhibitory Effect, Cell Growth Inhibitory Effect on Wild-Type EGFR and Evaluationof Phosphorylated EGFR Inhibitory Activity Against Wild-Type EGFR, respective.  The only comparative data is in table 1, which discloses compound A with comparative compound (does not stat what this compound is) and Gefitin, Erlotinib, Afatinib and Osimertinib.  However, Uno discloses the elected compound for the treatment of lung cancer (see above).  Additionally, the instant claims do not recite “wild type EGFG”, the instant claims recite EGFR, therefore, the cited art does disclose EGFR mutation as taught by both Uno and Sasaki.  
	Regards to the Declaration submitted by Shinichi Hasako dated 2/15/2022, states that none of the references disclose the combination of compound A, B or C in the treatment of patients identified with lung cancers.  And that applicant determined Uno examples 1,5,6,14, 19, 22,23, 27 and 28 have IC50 less than 1000 nM for at least one of the three types of mutated EGFR and potently inhibited mutated EGFR, but not 50’s. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”.  Second, the instant claims do not recite a combination of any compounds.  Instant claim 1 recites selected from the group of”, in which Uno discloses the selection from the very same compounds as instantly claimed.  Therefore, the applicants has not demonstrated unexpected results.
Oxnard does not cure the defects of Uno and Sasaki.  Oxnard lists a set of known exon 20 insertion mutations but does not provide a teaching that the presently claimed EGFR inhibition compounds.  This argument has been fully considered but has not been found persuasive.  Oxnard disclose Amino acid sequences of the exon 20 insertion variants identified in the series and their relative position in the exon (table 2)(see below). It would have been obvious that exon 20 mutation insertion of lung cancers as disclosed by table 2 of Oxnard disclosed amino acids insertions from 1 to 6, 
Applicants argue that obviousness double patent over ‘386 is commonly owned. because the present claims are focused on the use of the compounds against cancer expressing EGFR.  This argument has been fully considered but has not been found persuasive.  The ‘386 patent employs the same compounds (e.g. EGFR inhibitors)(see claim 10) for the treatment of cancer (broadly) (see claim  which is broad enough to encompass the treatment of cancer (see claims 13-15). Additionally, Uno teaches that the compounds of the present invention (same compounds as instantly claimed) or salt thereof has excellent EGFR inhibitory activity (same activity) and is useful as an antitumor agent.  Therefore, the obvious double patenting rejection is maintained.



Previous Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (WO 2015/025936) of record, Sasaki (EGFR exon 20 insertion mutation in Japanses lung cancer, Lung Cancer (2007) 58, 324—328) both are of record.

S)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)acrylamide; (claim 6),  (S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8), (S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7),and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide, or a salt thereof (claim 6).  Uno teaches in the background that EGFR is one of the oncogenes, and amplification of the EGFR gene and high expression or mutation of its protein are seen in various cancer types such as head and neck cancer, breast cancer, colorectal cancer, esophagus cancer, pancreatic cancer, lung cancer, ovarian cancer, renal cancer, bladder cancer, skin cancer, and brain tumor.  The compound of the present invention or salt thereof has excellent EGFR inhibitory activity and is useful as an antitumor agent.
Uno does not expressly disclose an exon 20 insertion mutation.
Sasaki teaches mutations of the epidermal growth factor receptor (EGFR) gene have been reported in non-small cell lung cancer (NSCLC), especially in female, never smoker patients with adenocarcinoma. Sasaki teaches that the exon 20 EGFR mutation statuses in 322 surgically treated non-small cell lung cancer cases. Two hundred and five adenocarcinoma cases were included. The presence or absence of EGFR mutations of kinase domains was analyzed by direct sequences. EGFR insertion mutations at exon 20 were found from 7 of 322 (2.17%) lung cancer patients (abstract).  Sasaki teaches that reported that transformation by the D770 N771 ins NPG (exon 20) 
It would have been obvious to one of ordinary skills in the art to administer one of the compounds at a dose effective for inhibiting EFGR in a mammal with cancerous tumors (e.g. lung cancer):
 S)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)acrylamide; (claim 6)
 (S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8)
(S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7)
and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide, or a salt thereof (claim 6).
One would have been motivated to employ one of the compounds as disclosed by Uno because it is known in the art that Mutations of the epidermal growth factor receptor (EGFR) gene have been reported in non-small cell lung cancer (NSCLC), especially in female, never smoker patients with adenocarcinoma as disclosed by both Uno and Sasaki with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art that upon administering one of the compounds selected from the group consisting of:  (S)-N-(4-EGFR insertion mutations at exon 20 were found from 7 of 322 (2.17%) lung cancer patients as disclosed by Sasaki. Therefore, taken the cited art, it would have been obvious to identify a subject that has lung cancer with EGRF mutation and administer an EGRF compound inhibitor since it is known that S)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl) acrylamide; (claim 8), (S,E)-N-(4-amino-6-methylene-5-(quinolin-3-yl)-7,8-dihydro-6H-pyrimido[5,4-b]pyrrolizin-7-yl)-3-chloroacrylamide; (claim 7) and (R)-N-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8-yl)-N-methylacrylamide has excellent EGFR inhibitory activity and is useful as an antitumor agent as taught by Uno and Sasaki with a reasonable expectation of success absence evidence to the contrary.

With regards to the specific exon 20 insertion mutation; Sasaki teaches that reported that transformation by the D770 N771 ins NPG (exon 20).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (WO 2015/025936 (now U.S. Patent 9,650,380)) of record, Sasaki (EGFR exon 20 insertion mutation in Japanses lung cancer, Lung Cancer (2007) 58, 324—328) as applied to claims 1, 5, 8-9 and 12 above, and further in view of Oxnard (Natural history and molecular characteristics of lung cancers harboring EGFR exon 20 insertions, Thorac Oncol. 2013 February ; 8(2): 179–184) all are of record.
Uno and Sasaki as cited above.
Neither Uno nor Sasaki expressly disclose that a mutation in which 1 to 7 amino acids are inserted.
Oxnard disclose Amino acid sequences of the exon 20 insertion variants identified in the series and their relative position in the exon (table 2).

    PNG
    media_image1.png
    820
    1006
    media_image1.png
    Greyscale

It would have been obvious that exon 20 mutation insertion of lung cancers as disclosed by table 2 of Oxnard disclosed amino acids insertions from 1 to 6, in which further defines the type of lung cancers in a subject with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,650,386. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘386 patent are drawn to a method of treating cancer (which is broad enough to encompass the instant claim 3-4) with the same compounds .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claims 1 as amended recites “patient, the method comprising identifying a patient having a malignant tumor”.  Applicant asserts that paragraph 0035 is supported for this amendment.  However, paragraph 0035 recites “step for detecting the presence of exon 20 insertion mutation of EGFR expressed in a malignant tumor”, This is support for 



Conclusion
	Claims 1, 5-9 and 12 is rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627